Citation Nr: 0828934	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  06-38 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, to include as secondary to a service-connected 
lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a cervical spine disability, to 
include as secondary to a service-connected lumbar spine 
disability.  The veteran testified before the Board in June 
2007.  


FINDING OF FACT

The veteran's current cervical spine disability first 
manifested after his separation from service and is unrelated 
to his service or to any incident therein, and is not shown 
to be the result of or aggravated by the service-connected 
lumbar spine disability.  


CONCLUSION OF LAW

The veteran's current cervical spine disability was not 
incurred in or aggravated by his active service, and is not 
proximately due to or the result of the service-connected 
lumbar spine disability.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, like arthritis, will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.      

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exists and (2) that the current disability was either caused 
by or aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran contends that he is entitled to service 
connection on a secondary basis for his cervical spine 
disability because the disability is due to his service-
connected lumbar spine disability.  

On private examination in January 2006, the veteran reported 
that he sustained a low back injury when he fell out of the 
back of a truck during service.  He complained of developing 
neck pain over the years that he attributed to his low back 
injury.  He reported currently experiencing sharp 
intermittent cervical spine pain without significant upper 
extremity radicular symptoms.  He complained that the pain 
was aggravated with any type of upper extremity material 
handling or range of motion of his cervical spine.  
Examination revealed normal heel-toe gait mechanics without 
the aid of an orthopedic assistive device.  Range of motion 
testing showed 45 degrees flexion, 35 degrees extension, 20 
degrees lateral bending bilaterally, 50 degrees rotation to 
the right, and 40 degrees rotation to the left.  There was 
moderate cervical paraspinal muscle spasm from the occiput to 
C6 and trapezial muscle spasm over the posterior aspect of 
the left shoulder.  The veteran had negative Spurling sign 
and foraminal compression.  He had normal upper extremity 
motor function, and his reflexes for his biceps, 
brachioradialis, and triceps were 1+ for both upper 
extremities.  An x-ray demonstrated diffuse early 
osteoarthritis of the cervical spine.  The examiner reviewed 
the entire claims file and diagnosed the veteran with 
osteoarthritis of the cervical spine with mechanical neck 
pain and loss of range of motion without significant 
radiculopathy.  He opined that the cervical spine 
osteoarthritis was a separate entity that was independent of 
the veteran's low back disability.  He stated that the 
cervical spine disability was more than likely as not 
secondary to a normal aging process and was neither adjunct 
nor aggravated by his service-connected low back condition.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the January 2006 private medical opinion 
is probative based on the examiner's thorough and detailed 
examination of the veteran as well as the adequate rationale 
for his opinion.  In addition, there are no contrary 
competent medical opinions of record.  Accordingly, the Board 
finds that service connection for the veteran's cervical 
spine disability, as secondary to his service-connected 
lumbar spine disability, is not warranted.   

The Board now turns to the question of whether the veteran is 
entitled to service connection on a direct basis for a 
cervical spine disability.

The veteran's service medical records are negative for any 
complaints of or treatment for a cervical spine disability.  
On separation examination in June 1962, the veteran made no 
complaints regarding his neck, and his neck was found to have 
no abnormalities.  Since there were no recorded complaints of 
neck pain during the veteran's period of service and the 
veteran's neck was found to be normal on examination at 
separation, the Board finds that the weight of the evidence 
demonstrates that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b).    

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a 
cervical spine disability.  38 C.F.R. § 3.303(b).   

The first post-service evidence of a cervical spine 
disability is a January 2006 private medical examination 
where the veteran reported that he sustained a low back 
injury when he fell out of the back of a truck during 
service.  He complained of developing neck pain over the 
years that he attributed to his low back injury.  He reported 
currently experiencing sharp intermittent cervical spine pain 
without significant upper extremity radicular symptoms.  He 
complained that the pain was aggravated with any type of 
upper extremity material handling or range of motion of his 
cervical spine.  Examination revealed normal heel-toe gait 
mechanics without the aid of an orthopedic assistive device.  
Range of motion testing showed 45 degrees flexion, 35 degrees 
extension, 20 degrees lateral bending bilaterally, 50 degrees 
rotation to the right, and 40 degrees rotation to the left.  
There was moderate cervical paraspinal muscle spasm from the 
occiput to C6 and trapezial muscle spasm over the posterior 
aspect of the left shoulder.  The veteran had negative 
Spurling sign and foraminal compression.  He had normal upper 
extremity motor function, and his reflexes for his biceps, 
brachioradialis, and triceps were 1+ for both upper 
extremities.  An x-ray demonstrated diffuse early 
osteoarthritis of the cervical spine.  The examiner reviewed 
the entire claims file and diagnosed the veteran with 
osteoarthritis of the cervical spine with mechanical neck 
pain and loss of range of motion without significant 
radiculopathy.  He opined that the cervical spine 
osteoarthritis was a separate entity that was independent of 
the veteran's low back disability.  He stated that the 
cervical spine disability was more than likely as not 
secondary to a normal aging process and was neither adjunct 
nor aggravated by his service-connected low back condition.  

The veteran testified before the Board at a travel board 
hearing in June 2007.  Testimony revealed that the veteran 
had also hurt his neck during the original back injury in 
1962 and had been given a foam rubber collar at the time to 
treat his neck.  He testified that his neck condition had 
worsened over the years and that he had been given a neck 
brace about 10 to 12 years previously.  He reported being 
informed by a doctor that he had arthritis in the neck.  He 
stated that his neck bothered him when he slept at night, 
when he made any neck movements, and when he had to sit still 
for long periods of time.   

The Board finds that the January 2006 private medical opinion 
is probative based on the examiner's thorough and detailed 
examination of the veteran as well as the adequate rationale 
for his opinion.  In addition, there are no contrary 
competent medical opinions of record.   

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a direct nexus between military service and the 
veteran's current cervical spine disability.  The evidence is 
also against a finding that the cervical spine disability is 
a result of the veteran's service-connected lumbar spine 
disability.  In addition, arthritis (or any other neck 
disability) was not diagnosed within one year of separation, 
so presumptive service connection for a cervical spine 
disability is not warranted.  

The veteran contends that his current cervical spine 
disability is related to his active service.  However, as a 
layperson, he is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  However, competency must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first post-service evidence of the 
veteran's cervical spine disability is in January 2006, 
approximately 44 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the evidence weighs 
against a finding that the veteran's cervical spine 
disability developed in service.  Therefore, the Board 
concludes that the cervical spine disability was not incurred 
in or aggravated by service.  In addition, the Board finds 
that the evidence is against a finding that the veteran's 
cervical spine disability is proximately due to, the result 
of, or aggravated by his service-connected lumbar spine 
disability.  As the preponderance of the evidence is against 
the claim for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2005 and a 
rating decision in February 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the September 
2006 statement of the case.  The veteran received additional 
notice in March 2007.  However, the issuance of a 
supplemental statement of the case is not required following 
receipt of that notice because no additional evidence was 
received.  38 C.F.R. §§ 19.31, 19.37 (2007).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for a cervical spine disability, to 
include as secondary to a service-connected lumbar spine 
disability, is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


